 J.C.PENNEY COMPANY, INC.243the electricians may occasionally do minor nonelectrical work, andthe electronic technicians at times operate an electronic productionmachine, it is clear that the normal range and type of duties performedby these employees are within the confines of the electrical craft.Upon the entire record, the Board finds that all electricians, appren-tices, and electronic technicians at the Employer's Milwaukee, Wis-consin,plant, excluding the electrical department .foreman, theassistant chief electrician, office and clerical employees, professionalemployees, guards, and all supervisors as defined in the Act, asamended, comprise a highly skilled, homogeneous, and identifiablecraft group who may constitute an appropriate bargaining unit not-withstanding their previous inclusion in a larger bargaining group.'However, we shall not make any unit determination as to these em-ployees until we have first ascertained their desires in the matter. If amajority vote for the Petitioner they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and the RegionalDirector conducting the election directed herein is instructed to issuea certification of representatives to the Petitioner for the unitdescribed above, which the Board, under such circumstances, finds tobe appropriate for purposes of collective bargaining. In the event amajority vote for the Intervenor, the Board finds the existing unitto be appropriate and the Regional Director will issue a certificate ofresults of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]4 SeeBunker Hilland SullivanMining and Concentrating Company,et al.,89 NLRB 243,and cases cited therein.J.C. PENNEY COMPANY, INC.andRETAILCLERKS INTERNATIONALAssoCIATION,LOCAL No. 1119,AFL, PETITIONER.Case No. 20-RC-14.39.November 30, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S. Penfield, hearingofficer.The hearing officer's rulings made at the hearing are free frontprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Styles].97 NLRB No 45. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The parties agree that any unit found appropriate should includeselling and nonselling employees, excluding confidential employees,guards, watchmen, managers, assistant managers, and all other super-visors.The only unit issue raised in this case relates to the scope of theappropriate unit.The Petitioner seeks a unit confined to employees ofthe Employer. The Employer contends that, in view of past bargain-ing history, a separate unit for its employees is not appropriate, butthat the appropriate unit should include employees of all members ofMarin County Employers Council, of which the Employer is a member.In 1947, a group of 16 employers owning retail stores in MarinCounty, California, formed Marin County Employers Council, here-inafter called the Council.The Council joined California Associationof Employers, hereinafter called the Association.Before 1947 thePetitioner had bargained with employer-members of the Council, onan individual basis.On July 1, 1947, the Petitioner and the Associa-tion, acting as authorized representative of the Council, executed abargaining agreement covering employees of all employer-membersof the Council.On April 23, 1948, the Petitioner informed the Association that itdesired certain changes in the 1947 contract.On July 8, 1948, aftera short strike, the Petitioner and the Association entered into a newcontract- which covered employees of 14 of the original 16 employer-members of the Council.On July 29, 1948, the Petitioner and the Association entered into anagreement for a consent election covering employees of all members ofthe Council.This election was held on September 18, 1948, and there-after the Petitioner obtained authorization to negotiate a union-shopagreement. In March and April 1949, the Petitioner and the Associa-tion met, but did not negotiate a new agreement.In June 1949, the employer-members of the Council for the firsttime executed powers of attorney designating the Association as itsrepresentative.On July 2,1949, the Petitioner called a strike at Albert's DepartmentStore.Albert's was at that time a member of the Council and had beencovered by the earlier agreements covering employees of councilmembers.On July 6, 1949, the Association filed two petitions for J.C.PENNEY COMPANY, INC.245certification with the Board,' alleging in Case No. 20-RM-44 as anappropriate unit all employees of Albert's, and alleging in Case No. 20-RM-43 as an appropriate unit all employees of the remaining membersof the Council.At or about that time, Albert's withdrew from theCouncil.Thereafter, an individual filed a decertification petition inCase No. 20-RD-35, alleging as the appropriate unit all employeeshearing, the parties entered into a stipulation, agreeing that a consentelection would be conducted in a unit comprising employees of allmembers of the Council excluding Albert's, and it was further agreedthat the petitions insofar as they covered Albert's would proceed tohearing and be left to the decision of the Board.2On October 5, 1949, pursuant to the consent stipulation, an electionwas conducted among employees of all members of the Council exceptAlbert's, and the Petitioner failed to receive a majority of ballots.On January 18, 1950, the Board certified the results of the election,setting forth that the Petitioner had been decertified as the bargainingrepresentative of employees of members of the Council.Thereafterthe Petitioner and at least six former members of the Council executedseparate employer agreements covering the latter's employees.Atleast six of the original members of the Council have terminated theAssociation's authority to represent them in joint negotiations.Thereis no multiemployer contract now in effect between the Petitioner andmember employers of the Council. Bargaining on an individual-em-ployer basis existed before the formation of the Council. Some indi-vidual members of the Council are again bargaining on an individual-employer basis.Under these circumstances, we find that, despite thehistory of bargaining on a multiemployer basis, the proposed unit lim-ited to employees of the Employer is appropriate .3We find that all selling and nonselling employees at the Employer'sSan Rafael, California, dry goods store, including regular part-timeemployees, but excluding special part-time employees, confidential em-ployees, guards, watchmen, managers, assistant managers, and all othersupervisors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]IMarro County Employers Council, affiliated with California Association of Employers,et al, 87NLRB 296.2 On November 20, 1949, the Board directed an election among Albert's employees todetermine whether the Petitioner should be decertified.Marin County Employers council,affiliated with CaliforniaAssociationof Employers,et al,supra.On January 18, 1950, theBoard certified the Petitioner as bargaining representative of employees at Albert's SanRafael, San Anselmo, and Mill Valley Stores.8Jerry Fairbanks,Inc,93 NLRB 898;NorcalPacking Co., 76NLRB 254.;cf.P. E. AshtonCompany,etal., 93 NLRB 1286.986209-52-vol. 97---17